Case 3:19-cv-00917-HEH-EWH Document 23 Filed 11/23/20 Page 1 of 1 PageID# 100




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


HEATHER J. BROOKE,

       Plaintiff,
V.                                                Civil Action No. 3:19CV917-HEH


 WARDEN J. ANDREWS,

       Defendant.


                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       By Memorandum Order entered on January 13, 2020,the Court conditionally

 docketed Plaintiffs action. At that time, the Court warned Plaintiffthat she must keep

the Court informed as to his current address. On November 10, 2020, the United States

Postal Service returned an October 26,2020 Memorandum Order to the Court marked,

"RETURN TO SENDER" and "UNABLE TO FORWARD." Since that date. Plaintiff

 has not contacted the Court to provide a current address. Plaintiffs failure to contact the

 Court and provide a current address indicates her lack of interest in prosecuting this

 action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be dismissed without

 prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.


                                                        fsf
                                    HENRY E. HUDSON
 Date:/Odi;.23                      SENIOR UNITED STATES DISTRICT JUDGE
 Richmond, Virginia
